Citation Nr: 0012417	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  99-00 352 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for left ear hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1961 to 
September 1967. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision of the 
Jackson, Mississippi Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
left ear hearing loss on a direct basis and as secondary to 
the veteran's service-connected fracture of the left 
mandible, maxilla, zygomatic process.  The veteran and his 
representative appeared before a hearing officer at a hearing 
at the RO in March 1999.


FINDINGS OF FACT

1.  Competent evidence showing a nexus between the veteran's 
left ear hearing loss disability and his active service is 
not of record.

2.  The veteran's left ear hearing loss disability has not 
been etiologically related by competent evidence to his 
service-connected disabilities including fractures of the 
left mandible, maxilla, zygomatic process, or sinusitis.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
left ear hearing loss disability is not well grounded.  38 
U.S.C.A. § 5107 (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his left ear hearing loss 
disability is secondary to his service-connected fracture of 
the left mandible, maxilla, zygomatic process which resulted 
from injuries incurred in a car accident during service.  
Alternatively, the veteran contends that his left ear hearing 
loss is secondary to his service-connected sinusitis or the 
result of his exposure to high level of noise during service.  
It is necessary to determine if he has submitted a well 
grounded claim.

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well grounded claim for service connection generally 
requires competent evidence of a current disability; proof as 
to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table); see also 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303 (1999); Layno v. Brown, 6 Vet. App. 
465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Moreover, establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  An injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1999).  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999). 

While the veteran's record indicated that he had service in 
Vietnam, the Board notes that the veteran does not allege 
that he served in combat and the evidence of record does not 
indicate that he served in combat.  Thus, 38 U.S.C.A. 
§ 1154(b) (West 1991) is not applicable in this case.

Where a veteran served ninety days or more during a period of 
war or during peacetime service after December 31, 1946, and 
an organic disease of the nervous system including 
sensorineural hearing loss becomes manifest to a degree of 
ten percent within one year of termination of such service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 
3.309 (1999).  For purposes of applying the laws administered 
by VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of
the above frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (1999). The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the provisions of 38 C.F.R. § 3.385 prohibit the award 
of service connection for hearing loss where audiometric test 
scores are within the established limits.  Hensley v. Brown, 
5 Vet. App. 155, 158 (1993) citing Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).

The veteran's DD214 reveals that he served in the Marines 
during Vietnam as an heavy equipment operator.  At his 
September 1961 enlistment examination, whispered voice 
evaluation of his hearing was 15/15.  Service medical records 
do reflect that the veteran was injured in a car accident in 
December 1966 and sustained fractures to his left mandible, 
left maxilla, left zygomatic complex, and left orbital floor.  
Service medical records show no complaints, findings, or 
diagnoses of hearing loss during service.  At his September 
1967 separation examination, whispered voice evaluation of 
his hearing was 15/15.

VA medical records from 1985 to 1995 show no complaints, 
findings, or diagnoses of a hearing loss disability.  

In a February 1998 private medical record, it was noted that 
the veteran reported a change in hearing.  The assessment was 
rule out left side acoustic neuroma.  A MRI was negative.  A 
March 1998 VA medical record reveals that the veteran was 
seen complaining of sudden onset of hearing loss in the left 
ear approximately 7 weeks previously.  He reported a history 
of a facial and head trauma in a car accident in 1966.


At a March VA audiogram, the veteran exhibited pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
95
100
85
80
80
 
An April 1998 audiogram revealed that the veteran exhibited 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
105+
105+
105+
105+
105+
 
The Maryland CNC speech recognition scores was 0 percent in 
the left ear.  Results of the audiograms indicated severe to 
profound sensorineural hearing loss in the left ear.

At a June 1998 VA examination, the veteran's history of 
traumatic injuries to the left maxilla, zygoma, zygomatic 
arch, and mandible were noted as well as the veteran's report 
of recurring difficulties with nasal congestion and sinus 
blockage.  The veteran reported that he experienced sudden 
hearing loss in the left ear approximately 2 to 3 months 
previously.  However, the examiner noted that the veteran 
also reported some hearing loss in the left ear prior to the 
sudden loss.  According to the veteran, he worked as a heavy 
equipment operator for many years during and subsequent to 
service.   He denied direct damage to tympanic membrane and 
did not have a history of ear infections.  Evaluation of the 
external ear was normal.  The findings of the previous 
audiograms were noted.  The examiner opined that the 
veteran's hearing loss involved 2 distinct entities.  One was 
an element of neurosensory hearing change consistent with 
noise exposure, which the examiner stated had been 
longstanding and associated with his career as a heavy 
equipment operator.  The second was the sudden onset of all 
functional hearing on the left.  According to the examiner, 
with exception of chronic sinusitis and deviated nasal 
septum, there was no active disease or defects associated 
with his previous facial trauma.  The examiner opined that 
the veteran's sudden hearing loss in the left ear was not 
associated with his previous facial trauma, and was probably 
related to a vascular occlusion of the internal auditory 
vessels.

VA medical records from July 1998 to November 1998 show 
continued complaints of left ear hearing loss of sudden 
onset.  Diagnoses included severe sensorineural hearing loss 
of the left ear.

At his March 1999 hearing, the veteran testified that he 
believed that his left ear hearing loss disability was the 
result of injuries he sustained to his left face in a car 
accident in service in 1966.  Alternatively, the veteran 
suggested that his left ear hearing loss was related to his 
sinusitis.  The veteran reported that he had seen a private 
ear, nose, and throat specialist, but that this doctor could 
not tell him what caused his hearing loss.  Additionally, the 
veteran reported that he has experienced ringing in his ears 
from approximately 10 to 15 years. 

In an amended May 1999 audiological examination report, the 
examiner stated that the veteran's sudden left ear hearing 
loss is not related to or the result of his previous 
traumatic injuries.  The examiner further noted that when 
related to a traumatic injury, the hearing loss is noted at 
the time of the injury and that subsequent examinations would 
document such.  

The Board has reviewed the probative evidence of record.  The 
veteran advances that his claimed hearing loss disability was 
the result of facial trauma incurred in a car accident during 
service.  Service medical records do not reflect any 
complaints or findings of hearing loss during service and the 
veteran's hearing was within the normal range in both ears at 
the time of his discharge from service.  Additionally, the 
evidence of record reveals that a left ear hearing loss 
disability was first shown in 1998, more than 20 years after 
service.  Further, the record does not include any medical 
opinion linking left ear hearing loss to service, to include 
the facial trauma he sustained in a car accident during 
service.  In fact, there is VA medical opinion to the effect 
that the left ear hearing loss was not due to the in-service 
traumatic injuries. 

The veteran is competent to report that on which he has 
personal knowledge, that is what comes to him through his 
senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  While 
the veteran is certainly capable of providing evidence of 
symptomatology, a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
condition causing the symptoms.  See Stadin v. Brown, 8 Vet. 
App. 280, 284 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Routen v. Brown, 10 Vet. App. 183 (1997).  While the 
veteran has ascribed his left ear hearing loss disability to 
active service, his statements do not constitute competent 
medical evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Moreover, there is no medical evidence in the record 
tending to show that an underlying disability caused the 
symptomatology experienced after service.  Because no medical 
evidence has been presented or secured to render plausible a 
claim that the veteran's current left ear hearing loss 
disorder diagnosed many years after service had its onset in 
service or is the result of, or related to, any injury 
sustained in active military service, the Board concludes 
that the claim for service connection for left ear hearing 
loss is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).
 

ORDER

Service connection for left ear hearing loss disability is 
denied.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

 

